DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of Japanese Application JP2018-020497 has been filed with a priority date of 07 February 2018. 

Specification
The disclosure is objected to because of the following informalities: It appears “(hereinafter, droplet reducing step)” on pg. 11, line 11 of the specification should recite “(hereinafter, “droplet reducing step”) as all the other method steps have been put in quotation marks and pg. 20, line 6 of the specification recites “a maximum diameter of about 42mmφ”, however, it appears the measurement should recite “44mm”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 8 recites the limitation “spray means” in line 2 for performing the function of producing a droplet. The specification provides sufficient structure for performing the function of producing a droplet. For the purposes of examination, the “spray means” will be interpreted as nebulizer, heat evaporative spraying, or an atomizer (see pg. 13, lines 2-8 of the specification). 
Claim 8 also recites the limitation “transport means” in line 7 for performing the function of transporting the droplet. The specification provides sufficient structure for performing the function of transporting the droplet. For the purposes of examination, the “transport means” will be interpreted as a stream of gas (air) or charging or ionizing the particles (see pg. 15, lines 6-11). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication US 2017/0250063 to Chiu et al. (herein Chiu) as cited on the 02 January 2019 IDS. 
Regarding claim 1, Chiu teaches a method of a producing a droplet, the method comprising: flowing a first liquid through a first fluidic channel; flowing a second liquid through a second fluidic channel, wherein the second liquid is immiscible with the first liquid and wherein the second fluidic channel is in fluidic communication with the first fluidic channel; contacting the first liquid and the second liquid at the junction of the first fluidic and second fluidic channels; generating a discrete partition of the first liquid surrounded by the second liquid (i.e. through self-aggregation); flowing the discrete partition through a droplet emitter thus producing a droplet contacted with gas (i.e. gas-liquid interface) (see [0008]). Chiu teaches the first fluid is aqueous and can include without limitation water (i.e. volatile liquid) (see [0092]). Chiu teaches the second fluid can be but not limited to an oil (i.e. compound) that forms a physical barrier with the first liquid (i.e. nonvolatile membrane) (see [0095]). Chiu teaches the second liquid can comprise a fluid interface modification such as a surfactant (see [0101]) that will increase the stability of the droplet (see [0101-0102]), i.e. “the droplet will stably exist in a gas without collapsing or without evaporation of the volatile liquid inside the droplet” as recited in the instant claim. Furthermore, teaches transfer of droplets into a vacuum (see [0210]). 

Regarding claim 2, Chiu teaches all the limitations of claim 1 above. 
As mentioned above, the volatile liquid is water (see [0092]). 

Regarding claim 3, Chiu teaches all the limitations of claim 1 above. 
As mentioned above Chiu teaches the compound that which forms a nonvolatile membrane is a surfactant (see [0095] and [0101]). 

Regarding claims 4 and 5, Chiu teaches all the limitations of claim 1 above. 
Chiu teaches wherein the diameters of the droplets range from 1-1000 microns (see [0156]). 

Regarding claim 6, Chiu teaches a method of a producing a droplet, the method comprising: flowing a first liquid through a first fluidic channel; flowing a second liquid through a second fluidic channel, wherein the second liquid is immiscible with the first liquid and wherein the second fluidic channel is in fluidic communication with the first fluidic channel; contacting the first liquid and the second liquid at the junction of the first fluidic and second fluidic channels; generating a discrete partition of the first liquid surrounded by the second liquid (i.e. through self-aggregation); flowing the discrete partition through a droplet emitter (i.e. ejected) thus producing a droplet contacted with gas (i.e. gas-liquid interface) (see [0008]). Chiu teaches the first fluid is aqueous and can include without limitation water (i.e. volatile liquid) (see [0092]). Chiu teaches the second fluid can be but not limited to an oil (i.e. compound) that forms a physical barrier with the first liquid (i.e. nonvolatile membrane) (see [0095]). Chiu teaches the second liquid can comprise a fluid interface modification such as a surfactant (see [0101]) that will increase the stability of the droplet (see [0101-0102]). According to Merriam-Webster “atomizing” means to reduce to minute particles. Chiu teaches wherein the droplet size range can be tailored for single-cell analysis (see [0201]). Thus, Chiu reads on the method step of “preparing a mixed solution in which a compound which forms a nonvolatile membrane at a gas-liquid interface through self-aggregation is dispersed in a volatile liquid, and ejecting and atomizing the mixed solution in a gas or in a vacuum to produce a droplet particle” as recited in the instant claim. 
Chiu teaches the droplet may be partially evaporated prior to analysis and thus inherently would have a reduced diameter prior to analysis (see [0170]). This occurs at the interface for coupling the droplet to an analytical device enclosed by an outer space that can include a vacuum source (see [0170]). Chiu teaches the second fluid can be but not limited to an oil (i.e. compound) that forms a physical barrier with the first liquid (i.e. nonvolatile membrane) (see [0095]). Chiu teaches the second liquid can comprise a fluid interface modification such as a surfactant (see [0101]) that will increase the stability of the droplet (see [0101-0102]). Therefore, Chiu reads on the method step “forming a nonvolatile membrane at the gas-liquid interface by aligning the compound on a surface of the droplet particle having a reduced diameter due to evaporation of the volatile liquid in the gas or in the vacuum to stabilize the droplet particle” as recited in the instant claim. 

Regarding claim 7, Chiu teaches a method of a producing a droplet, the method comprising: flowing a first liquid through a first fluidic channel; flowing a second liquid through a second fluidic channel, wherein the second liquid is immiscible with the first liquid and wherein the second fluidic channel is in fluidic communication with the first fluidic channel; contacting the first liquid and the second liquid at the junction of the first fluidic and second fluidic channels; generating a discrete partition of the first liquid surrounded by the second liquid (i.e. through self-aggregation); flowing the discrete partition through a droplet emitter (i.e. ejected) thus producing a droplet contacted with gas (i.e. gas-liquid interface) (see [0008]). Chiu teaches the first fluid is aqueous and can include without limitation water (i.e. volatile liquid) (see [0092]). Chiu teaches the second fluid can be but not limited to an oil (i.e. compound) that forms a physical barrier with the first liquid (i.e. nonvolatile membrane) (see [0095]). Therefore, Chiu reads on the method step “producing a mixed solution by adding a compound which forms a nonvolatile membrane at a gas-liquid interface through self-aggregation to a volatile liquid” as recited in the instant claim. 
Chiu teaches wherein the diameters of the droplets range from 1-1000 microns (see [0156]). As mentioned above, Chiu teaches the droplet emitter reads on an atomizer (per Merriam-Webster definition provided above) as it reduces the double emulsion into discrete particle droplets wherein the emitter is in fluidic communication with a gas (see [0052]). Furthermore, teaches transfer of droplets into a vacuum (see [0210]). Per Merriam-Webster an atomizer is used to disperse a spray. Therefore, Chiu reads on the method step “producing a droplet having a diameter of 100 [microns] or less by spraying the mixed solution into dry air or in a vacuum” as recited in the instant claim. 
Chiu teaches only evaporating the first liquid of the droplet (see [0166]) which reads on “vaporizing the volatile liquid in the droplet to reduce the diameter of the droplet” as recited in the instant claim. Furthermore, Chiu teaches the droplet may be partially evaporated prior to analysis and thus inherently would have a reduced diameter prior to analysis (see [0170]), therefore, inherently by targeting evaporation of the volatile liquid as mentioned above would “[form] a membrane formed of the compound at the gas-liquid interface on a surface of the droplet due to reduction in diameter of the droplet” as recited in the instant claim. 
Chiu teaches transporting a droplet comprising an analyte to a mass spectrometer or other device for analysis (see [0010] and [0105]) which reads on “transporting the droplet on which the membrane is formed to a predetermined location without making contact with other objects” as recited in the instant claim. 

Regarding claim 8, Chiu teaches a device for producing a droplet particle (see [0040]). Chiu teaches a droplet emitter, i.e. atomizer, as it reduces a double emulsion into discrete particle droplets wherein the emitter is in fluidic communication with a gas (see [0052]). Chiu teaches wherein the diameters of the droplets range from 1-1000 microns (see [0156]). The double emulsion is formed by flowing a first liquid through a first fluidic channel; flowing a second liquid through a second fluidic channel, wherein the second liquid is immiscible with the first liquid and wherein the second fluidic channel is in fluidic communication with the first fluidic channel; contacting the first liquid and the second liquid at the junction of the first fluidic and second fluidic channels; generating a discrete partition of the first liquid surrounded by the second liquid (i.e. through self-aggregation) (see [0008]). Chiu teaches the first fluid is aqueous and can include without limitation water (i.e. volatile liquid) (see [0092]). Chiu teaches the second fluid can be, but not limited to an oil (i.e. compound) that forms a physical barrier with the first liquid (i.e. nonvolatile membrane) (see [0095]). Chiu teaches a interface capable of coupling a droplet source to an analytical instrument (i.e. droplet nursing section) (see [0105]) wherein said droplets are water-in-oil encapsulated in air (see [0057]) and wherein the air pressure within the interface can be manipulated (see 0128]). Chiu teaches the analyte within the droplet is ionized within the interface (see [0150]). The ionization and/or air within the interface (see [0128]) through which the droplet is transported from the interface to an analytic device (see [0105]) reads on “transport means” as recited in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797